Citation Nr: 1421061	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to herbicide (Agent Orange) exposure, and as secondary to service-connected type II diabetes mellitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active military service from February 1966 to November 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September and December 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran and his spouse presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in February 2009.  The Board remanded this case in June 2009 and January 2012. 


FINDING OF FACT

In April 2014, the Board received a written statement from the Veteran indicating that he wished to withdraw his appeal seeking, as relevant, service connection for a lung disorder, to include as due to herbicide exposure, and as secondary to service-connected type II diabetes mellitus, and the Board received the request prior to the promulgation of a decision. 


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to service connection for a lung disorder, to include as due to herbicide exposure, and as secondary to service-connected type II diabetes mellitus, are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013). 

The Veteran perfected an appeal from September and December 2006 rating decisions that, in pertinent part, denied service connection for a lung disorder.  However, in an April 2014 statement, the Veteran indicated that he wished to withdraw all remaining appeals, and the sole issue remaining on appeal is the service connection claim for a lung disorder.  Once the Board received the Veteran's statement withdrawing this claim, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issue and it is therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2002).


ORDER

The appeal seeking service connection for a lung disorder, to include as due to herbicide exposure, and as secondary to service-connected type II diabetes mellitus, is dismissed. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


